Laughlin, J. (dissenting):
The action is brought to recover damages for personal injuries sustained by the plaintiff through the negligence of the defendant in suddenly starting one of its cars, on which the plaintiff was a passenger, while she was in the- act of alighting therefrom, which precipitated her upon the ground inflicting bodily injuries. The learned trial justice drew the attention of the jury to the conflicting testimony as to the circumstances under which the accident happened, and properly instructed them that the plaintiff was bound to show by .a preponderance of evidence that the accident was caused solely by the negligence of the defendant. There- was evidence tending to show that after the car stopped on Vanderbilt avenue, adjacent to the Grand Central station, and while the plaintiff was in the act of alighting, the car started with a jerk, which threw her upon the ground, inflicting -the injuries of which she complains; the jury might have found from the evidence that the start or jerk, if any, was slight; that the conductor did not signal the motorman to start, and that the motorman was not aware that she was attempting to alight at that point. The court .also properly instructed the jury that .the defendant was not liable unless the car was started by defendant’s servants with a jerk while plaintiff was alighting and that this caused the accident, and also that if it was at mere accident there was no liability, as defendant was only liable for the negligence of its servants. At the close of the charge counsel for th¿ plaintiff requested the court to charge the second request presented by the plaintiff. The court thereupon said: “ That I have charged. I will modify what I have charged with respect to the second and' third propositions to this extent: I do charge that if the jury find the car had stopped and that Mrs. Bente was preparing to alight and the car gave a start or jerk before she had a reasonable opportunity to alight, unless this start or jerk is satisfactorily explained by the defendant it was guilty of-negligence, and it was not incumbent upon the plaintiff to prove what caused the start or jerk.” This was duly excepted to by counsel for defendant. Neither the first, second nor third request referred to is printed in this record. This was the last instruction given to the jury. They would naturally infer from this language . that the' court intended to modify the instruction previously given *219and to lay down as a rule of law that the mere starting of the car with a jerk, under the circumstances stated, was presumptively a negligent act as matter of law which would render the defendant liable regardless of the extent of the start or violence of the jerk. This, I think, was error. While the jury would have been justified in finding that this act constituted negligence on the part of the defendant, yet it was a question for the jury and should have been left to them as one of fact. (Kellegher v. Forty-second St., etc., R. R. Co., 171 N. Y. 309.)
Judgment and order affirmed, with costs.